RUTH BADER GINSBURG,
concurring:
I concur in the judgment and in much of the court’s reasoning. However, I would rest rejection of the Secretary’s position not on the section defining “miner,” section 3(g), 30 U.S.C. § 802(g), but solely on the language and structure of section 115, 30 U.S.C. § 825.
One need not exclude “laid-off miners,” see Court’s Opinion at 1136, from the 3(g) definition of “miner” for all purposes in order to resolve this case, and I do not believe the panel intended or has made so sweeping a disposition.1 See Atlantic Cleaners & Dyers v. United States, 286 U.S. 427, 433, 52 S.Ct. 607, 609, 76 L.Ed. 1204 (1932) (“[The] natural presumption that identical words used in different parts of the same act are intended to have the same meaning ... is not rigid[.] ... Where the subject matter to which the words refer is not the same in the several places where they are used, or the conditions are different ... the meaning well may vary to meet the purposes of the law. . . .”); see also Bituminous Coal Operators Ass’n v. Hathaway, 406 F.Supp. 371, 375 (W.D.Va. *901975) (although same definitions of words “coal mine” and “operator” appear in all four titles of Federal Coal Mine Health and Safety Act of 1969, titles II and III are “distinct from title IV with respect to their specific remedial purpose”; construction applied to title IV definitions “need not be mechanically applied to all titles of the Act”), aff’d, 547 F.2d 240 (4th Cir.1977).2 While section 3(g), I believe, does not carry the day for the coal mine operators, the Secretary’s attempt to locate in the Act a “training-neutral” recall requirement founders on section 115 itself. See Court’s Opinion at 1146-1147, 1147, 1148, and 1149-1150. The word “miner,” as employed in that particular section, is not reasonably read to encompass persons laid-off.
Section 115(a) states, inter alia:
(1) new miners having no underground mining experience shall receive no less than 40 hours of training if they are to work underground____
(2) new miners having no surface mining experience shall receive no less than 24 hours of training if they are to work on the surface____
(4) any miner who is reassigned to a new task in which he has no previous work experience shall receive training in accordance with a training plan approved by the Secretary____
30 U.S.C. § 825 (emphasis added). These provisions are directed to miners on the job; they are not comprehensibly read to accommodate those who stand and wait. Section 115(a) further provides:
(3)all miners shall receive no less than eight hours of refresher training no less frequently than once every 12 months____
Id. If laid-off miners fit the section 115(a) description, then operators would be required to provide refresher training to any individual whose name remains at the top of the recall list for 12 months, a costly imposition that does not efficiently serve the Act's overall purpose of ensuring that “no more will miners die because they were not taught the basic fundamentals in self-protection.” Court’s Opinion at 1146.3
Finally, I note the Peabody ALJ’s observation that the Commission’s position, which we uphold, hurts those Congress sought to protect. See UMWA on behalf of Rowe et al. v. Peabody Coal Co., 6 FMSHRC 1634, 1647 (1984) (denying recall to persons who lack current generic safety training “perversely transform[s]” statutory provisions designed to protect miners into “unforeseen and crippling liabilities ... [whose effect] would not be to help and protect but rather to hurt and harm”). Laid-off individuals must obtain and pay for training on their own if they wish to be reemployed. Even if there is compensation on rehire, those who are not rehired will gain no return from the training for which they paid; instead, their time and money will disappear down the proverbial drain.4 Prime beneficiaries of this system, it appears, are the training institutions whose enrollments will increase, but I doubt that such entities fall within the center of the legislators’ “zone of interest.” Congres*91sional attention to this matter may well be in order.5

. See, e.g., Donovan v. Stafford Construction Co., 732 F.2d 954, 958 (D.C.Cir.1984) (noting, in case of alleged discriminatory discharge in violation of section 105(c)(1), 30 U.S.C. § 815(c)(1), that "we have no reason to question the ALJ’s holding that [a secretary-bookkeeper employed by a mine operator] was a ‘miner’ under [section 3(g) ], even though she was not directly involved in the extraction process”); Roberts v. Weinberger, 527 F.2d 600, 601-02 (4th Cir.1975) (holding, in widow’s benefit case, that truck operator hauling coal "from the immediate site of its extraction to a tipple where it was processed, graded and loaded into railroad cars” was "indisputably] ... employed in a coal mine”). See also National Industrial Sand Ass’n v. Marshall, 601 F.2d 689, 704 (4th Cir.1979) (Secretary of Labor’s regulations defining a "miner" so as to include "any person ... regularly exposed to mine hazards" as well as "maintenance or service worker[s] contracted by the operator to work at the mine for frequent or extended periods,” 30 C.F.R. §§ 48.2(a)(1), 48.-22(a)(1), upheld as consistent with the "broad statutory definition[s]’’ of "miner” and "coal or other mine”).


. See Cook, "Substance" and “Procedure" in the Conflict of Laws, 42 YALE LJ. 333, 337 (1933) (‘The tendency to assume that a word which appears in two or more legal rules, and so in connection with more than one purpose, has and should have precisely the same scope in all of them, runs all through legal discussions. It has all the tenacity of original sin and must constantly be guarded against.”).


. The alternative arguments offered by the Secretary, see Court’s Opinion at 1149-1150, amount to a contention that training-neutral hiring is necessary to secure miners’ statutory rights to operator-directed and operator-financed training. I agree with my colleagues both that there is no support, in either the Act’s language or the Secretary’s own regulations, for the claim that “only employer-provided training satisfies the Act’s training requirements,” id. at 34, and that any “right" to operator-financed training remains wholly unaffected by our decision in this case. Id. at 35.


.Further inefficiency will result if a laid-off individual obtains both surface and underground safety training, see Court’s Opinion at 1137-1138, so as to maximize his or her chances of recall for any job which may open up. Once recalled, for either a surface or underground position, a portion of that training will have been wasted.


. In suggesting that the lawmakers advert to and explicitly address this issue, I do not imply that the matter is simple or easily resolved. The Secretary's position, placing all costs of training on mine operators, I recognize, may itself generate wasteful expenditures — for example, when miners leave their employers for jobs in other industries shortly after their safety and health training program is completed. Cf. Emery Mining Corp. v. Secretary of Labor, 783 F.2d 155, 157 (10th Cir.1986) (accepting as "beyond cavil’’ operator’s claim that bypass policy was "adopted solely for the bona fide and legitimate reason to screen out those persons who were not interested in a mining career[,] thus reducing [operator’s] turnover rate”).